Citation Nr: 1616697	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-29 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anemia, to include beta thalassemia.

2. Entitlement to service connection for anemia, to include beta thalassemia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In addition to the issues addressed in the below decision and remand, the Veteran initially appealed a denial of service connection for hyperthyroidism (also claimed as Grave's disease).  In a September 2015 rating decision, the RO in Phoenix granted service connection for that claim.  As that constitutes a full award of the benefits sought on appeal with respect to that issue, it is no longer before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Board recognizes that in October 2015, shortly after the issuance of the September 2015 rating decision, the Veteran submitted a new claim in which she requested an increased rating for hyperthyroidism.  In November 2015, that issue was adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, the Veteran has not expressed disagreement with that decision.    

The issue of entitlement to service connection for anemia, to include beta thalassemia, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Evidence submitted since the last final rating decision in January 2006 denying service connection for anemia and thalassemia, by itself, of in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for anemia and beta thalassemia has been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather, the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring). 

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

In the instant matter, the Veteran's initial claims of service connection for anemia, which also specifically addressed the issue of service connection for thalassemia, was denied in a January 2006 rating decision.  The Veteran did not file a notice of disagreement with that decision and it became final one year after it was issued.  38 C.F.R. § 20.302(a) (2015).  In July 2009, the Veteran submitted an informal claim for service connection for beta thalassemia.  Because the January 2006 rating decision addressed thalassemia, the Board finds that this informal claim constituted a claim to reopen the previously denied and now final claim for anemia and thalassemia.  

At the time of the initial denial in January 2006, the claim for service connection was denied because there was no objective evidence showing a diagnosis of a chronic condition during active service.  That denial was also based on a lack of a present diagnosis of iron deficiency or thalassemia.  

After the initial denial, the Veteran submitted various records, including a copy of a medical record dated September 28, 2004, during her period of active service, which showed a history of anemia and a diagnosis of "thalassemia minor."  The Veteran was also afforded a VA examination in September 2013 which reflects a diagnosis of both "anemia" and "beta thalassemia."  

The Board finds that this evidence is "new" in that it was not of record at the time of the previous denial.  Further, the Board finds that it is "material," as it provides both evidence of a possible in-service diagnosis, as well as a present diagnosis, both issues which were at the heart of the January 2006 denial.  Accordingly, the Board finds that the previously denied and final claim for service connection for anemia and thalassemia should be reopened.  
	

ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a for anemia, to include beta thalassemia, is granted.  


REMAND

Once VA undertakes to provide an examination in connection with a service connection claim, even if not statutorily obligated to do so, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In September 2013, the Veteran was afforded a VA examination in connection with her claim, which found diagnoses of both beta thalassemia, and anemia, although it did not specify which type of anemia the Veteran had.  The Board finds that the September 2013 examination is inadequate; therefore an adequate examination and opinion must be provided.  

Every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Board recognizes that, in her enlistment medical examination in 1999, the Veteran was not noted to have either thalassemia or anemia.  Accordingly, she is entitled to the presumption of soundness as to those diagnoses.  In light of this determination, the Board finds several issues with the September 2013 examination which must be addressed.  

First, the examiner appears to have based her negative etiology opinion with regard to the Veteran's diagnosed anemia on the fact that the Veteran reported having a diagnosis of anemia at the age 13 or 14.  However, the examination report reflects that the Veteran reported only that she was told that she had "borderline anemia" at around that age.  As stated above, on enlistment, the Veteran was not recorded as having anemia.  The examiner did not offer any opinion as to whether there is evidence indicating that the Veteran's anemia clearly and unmistakably pre-existed her entry into service and that the disorder clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service.  

Additionally, the medical evidence of record suggests that beta thalassemia is a genetic disorder present from birth, which would imply that that condition pre-existed the Veteran's active duty.  However, there is no evidence of record that beta thalassemia was diagnosed prior to 2004, when the condition was noted at the same time as a history of anemia.  In light of this, the Board finds that the question which must be addressed is whether the Veteran's beta thalassemia clearly and unmistakably pre-existed her entry into service and, if so, whether the disorder clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service.   

Finally, as service connection for certain chronic diseases will be granted if they manifest to an applicable degree during service, with the existence of two separate diagnoses in this case, the Veteran should be afforded a new VA examination to specify whether the anemia first noted in service is a result of her beta thalassemia, and, if not directly related to that genetic trait, what type of anemia the Veteran experienced.  Specifically, the examiner should address whether the Veteran's anemia qualifies as "primary anemia" and whether it manifested to a compensable degree within the applicable time periods for presumptive service connection pursuant to 38 C.F.R. §§ 3.307 and 3.309.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination in connection with her claims.  The complete record, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examiner must review all medical evidence and lay statements associated with the claims file.  Any and all appropriate diagnostic testing should be conducted.

(a) The examiner is requested to conduct a thorough examination and give a specific diagnosis for the type of anemia the Veteran has been diagnosed with and whether that constitutes "primary" anemia.   Additionally, the examiner should opine as to the relationship between the Veteran's anemia and beta thalassemia.  

If the Veteran's anemia constitutes "primary" anemia, did it manifest to a degree of 10 percent or more within 1 year from the date of the Veteran's separation from service?  

(b) The examiner should then offer an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran's anemia pre-existed her active duty service.  If there is clear and unmistakable evidence (obvious or manifest) that the condition pre-existed her active duty service, is there clear and unmistakable evidence (obvious or manifest) that the condition was not aggravated beyond its natural progression during the Veteran's service?  

If there is, however, no clear and unmistakable evidence that the Veteran's anemia pre-existed service and/or was not aggravated beyond its natural progression during service, is it at least as likely as not (a probability of 50 percent or more) that the condition was incurred during, or is a result of, the Veteran's active military service?

(c) The examiner should then offer an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran's beta thalassemia pre-existed her active duty service.  If there is clear and unmistakable evidence (obvious or manifest) that the condition pre-existed her active duty service, is there clear and unmistakable evidence (obvious or manifest) that the condition was not aggravated beyond its natural progression during the Veteran's service? 

If there is, however, no clear and unmistakable evidence that the Veteran's beta thalassemia pre-existed service and/or was not aggravated beyond its natural progression during service, is it at least as likely as not (a probability of 50 percent or more) that the condition was incurred during, or is a result of, the Veteran's active military service?

All opinions given should be supported by citation to evidence of record, known medical principles, and medical treatise evidence.  

A complete rationale for any opinion expressed should be included in the examination report.

2. After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

3. After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


